The opinion of the Court was delivered by
Royce, J.
The information charges, in substance, that the respondent, by certain false and fraudulent declarations respecting his estate and circumstances, obtained the property of one Anthony, with intent to defraud him of the same ; and the question is, whether such declarations, made with such intent, and operating successfully, constitute the offence for which our statute provided.
It was never solemnly decided that the assertion of a bare falsehood,though occasioning injury to another,and made with that view, furnished the ground even of a civil action, until the case of Paisley v. Freeman, 3 T. R. 51. The early English statutes limited the criminal offence to the use of false tokens, but that of 30 G. 2. extended it to false pretences ; and under this act mere false and fraudulent declarations were held to be sufficient.
By the 30th section of our statute for the punishment of high crimes and misdemeanors, the offence in question is described in the following terms: — “That if any person shall “ by false tokens, messages, letters, or by other fraudulent, “ swindling or deceitful practices, obtain or procure, from “ any person or persons, any money, goods or chattels &c. As the offence charged upon the respondent is evidently not within the former or specific part of this description,the question arises upon the terms “other fraudulent, swindling or deceitful practicesFrom the impossibility of anticipating every device which art and wickedness might resort to, the statute has properly added these general words. And *590for this reason they are not to be rejected, though part of a highly penal statute. It is the duty of the court to construe them. In doing this, it must be remembered that penal statutes should be construed strictly. They are never to be carried beyond the letter, for the purpose of effectuating the,supposed intent; nor beyond the obvious spirit and intention, though the words may admit of a more extended construction. Now we find these expressions employed in immediate connection with certain acts, which are described and made punishable by the statute ; and such acts constitute fraudulent, swindling and deceitful practices, within the statute. Hence we consider that the words in question were added, not for the purpose of enlarging the definition of the offence, from positive acts to mere declarations, but from the difficulty of extending the description to all other acts or practi-% ces of a like nature, which might be resorted to as means for effecting the same criminal object. Besides, a well known distinction, between swindling practices and swindling pretences, or declarations, had been made and long settled under the English statutes; and had the legislature designed to abrogate that distinction, they would doubtless have spoken in terms more clearly adapted to such purpose.
Judgment arrested.